 

Exhibit 10. (i)

 

 

 

Amendment No.1 to Coinsurance Agreement

 

Between

 

ING Life Insurance and Annuity Company

(formerly Aetna Life Insurance and Annuity)

 

and

 

Lincoln Life & Annuity Company of New York

 

Effective March 1, 2007

 

 

--------------------------------------------------------------------------------



 

 

This Amendment No. 1 ("Amendment No. 1") to Coinsurance Agreement (the
"Coinsurance Agreement") dated October 1, 1998, between Aetna Life Insurance and
Annuity Company, now known as ING Life Insurance and Annuity Company, ("ILIAC"
or the "Company") and The Lincoln National Life Insurance Company ("LNL"), is
entered into by ILIAC and Lincoln Life & Annuity Company of New York ("LNY"),
successor to LNL as Reinsurer by assignment, and is entered into as of March 19,
2007 and effective as of March 1, 2007.

 

WHEREAS, Company and LNL entered into the Coinsurance Agreement effective
October 1, 1998;

 

WHEREAS, LNL and LNY, LNL's wholly owned subsidiary, has with ILIAC's consent,
entered into an Assignment and Assumption Agreement, a copy of which is attached
hereto as Exhibit A, pursuant to which LNL assigned all of its rights, title and
interest in and to the Coinsurance Agreement and LNY assumed all of LNL' s
obligations thereunder (except the Retained Indemnification Obligations, as
defined in the Assignment and Assumption Agreement) including the Reinsured
Liabilities;

 

WHEREAS, as consideration for ILIAC's consent to the assignment of the Reinsured
Liabilities, LNY is establishing a Trust Account (as defined below) for the
benefit of ILIAC with the Bank of New York ("BNY") to, among other things,
secure the payment of amounts due under the Coinsurance Agreement; and

 

WHEREAS, commensurate with the execution and delivery of this Amendment No.1,
LNY as grantor, Bank of New York, as trustee, and ILIAC, as beneficiary, are
entering into a Grantor Trust Agreement (the "Trust Agreement").

 

NOW THEREFORE, to reflect the foregoing changes resulting from establishing the
Trust Account, LNY and ILIAC agree to amend the Coinsurance Agreement as
follows.

 

 

I.

Definitions: The following definitions are hereby amended and restated as
follows:

 

"Election Notice" means a notice given by the Company to the Reinsurer with
respect to the exercise of recapture remedies pursuant to Section 9.4 hereof.

 

"Market Value" means the market value of the assets held in the trust account
under the Trust Agreement.

 

"Secured Policies" means the Policies and Post-Closing Policies secured by the
Trust Account established under Section 9.4 hereof.

 

The definition of "Event of Default," "Security Trust," "Security Trust
Agreement" and "Trustee" are hereby deleted and the following definitions are
added:

 

2

 

--------------------------------------------------------------------------------



 

 

"Recapture Event" means any event described in Section 9.4 hereof which gives
rise to Recapture Rights or other remedy.

 

"Trust Account" means a trust account established with the Trustee for the
purpose of securing the Reinsurer's obligations to the Company in accordance
with Article IX hereof.

 

"Trust Agreement" means the Grantor Trust Agreement, a copy of which is attached
to this Amendment No.1 as Exhibit B.

 

"UCC" means the New York Commercial Code.

 

In each and every place the words "Security Trust" and "Security Trust
Agreement" appear in the Coinsurance Agreement, as amended, they shall be
replaced with "Trust Account" and "Trust Agreement" respectively.

 

 

II.

(a)

Section 3.5 is deleted in its entirety and replaced with the following:

 

Monthly Accountings. The Reinsurer shall provide the Company with a Monthly
Accounting as of the end of each calendar month and shall use its commercially
reasonable best efforts to provide the Monthly Accounting by the date set by the
Company to meet both its internal monthly reporting requirements and its
quarterly and annual regulatory filing requirements. The Reinsurer shall in no
event provide the Monthly Accounting later than 15 Business Days after the end
of each calendar month; provided that in the event that subsequent data or
calculations require revision of the final Monthly Accounting, the required
revision and any appropriate payments shall be made in cash by the parties five
Business Days after they mutually agree as to the appropriate revision. The
Reinsurer shall provide such Monthly Accountings in a format and containing the
information reasonably requested by the Company.

 

(b)          Section 3.6 is amended by deleting (i) from the second line the
words "and/or the Security Trust"; (ii) from the fourth line "or the Security
Trust"; and (iii) the last sentence.

 

 

III.

Section 9.1 (iii) is deleted and replaced with the following:

 

(iii)         any breach or nonfulfillment by Reinsurer of, or any failure by
Reinsurer to perform, any of its covenants, terms or conditions of, or any
duties or obligations under, this Agreement or the Trust Agreement.

 

IV.         Section 9.4 (a) "Events of Default" is deleted in its entirety and
replaced with the following:

 

3

 

--------------------------------------------------------------------------------



 

 



 

(a)

Security; Credit for Reinsurance.

 

 

(i)

The Reinsurer, as grantor, is creating the Trust Account with Bank of New York,
naming the Company as sole beneficiary thereof. The Trust Account shall be
funded as provided in the Trust Agreement. The Reinsurer hereby pledges the
assets in the Trust Account, including its residual interest therein, to perfect
a first priority security interest in favor of the Company under Article 9 of
the DCC. During the term of the Trust Agreement, the Reinsurer shall not, and
shall direct that the Trustee will not, grant or cause to be created in favor of
any third person any security interest whatsoever in any of the assets in the
Trust Account or in the residual interest therein.

 

(ii)

In the event that the Company is denied credit for reinsurance ceded hereunder
on the financial statements filed by the Company in any jurisdiction, then
within 30 days of the Reinsurer's receipt of written notice by the Company
informing them of such denial, the Reinsurer shall take all steps necessary to
enable the Company to obtain credit on its financial statement.

 

V.           Sections 9.4(b), (c), (d) and (e) are deleted in their entirety and
replaced with the following:

 

(b)          Recapture Events. From and after the Closing Date, any of the
following occurrences shall constitute an event that entitles the Company to
exercise the recapture remedy set forth in this Section 9.4 (individually or
collectively, as the context indicates, a "Recapture Event"):

 

 

(i)

Reinsurer ceases to maintain any of (A) an A.M. Best Company rating of at least
B+, (B) a Standard & Poor's Corporation insurer financial strength rating of at
least BB+, and (C) a Moody's Investors Services, Inc. claims-paying ability
rating of at least Bal; or

 

 

(ii)

Reinsurer fails to (A) maintain a ratio of (i) Total Adjusted Capital (as
defined in the Risk-Based Capital (RBC) Model Act or in the rules and procedures
prescribed by the NAIC with respect thereto, in each case as in effect as of
December 31, 2006) to (ii) the Company Action Level RBC (as defined in the
Risk-Based Capital (RBC) Model Act or in the rules and procedures prescribed by
the NAIC with respect thereto, in each case as in effect as of December 31,
2006) of at least 160 percent; or (B) maintain a Standard & Poor's Corporation's
capital adequacy ratio (calculated in accordance with the rules and procedures
in effect as of December 31, 2006) of at least 100 percent; or

 

 

4

 

--------------------------------------------------------------------------------



 

 

 

(iii)

a petition for insolvency, rehabilitation, conservation, supervision,
liquidation or similar proceeding is filed by or against the Reinsurer or its
statutory representative in any jurisdiction; or

 

 

(iv)

intentionally left blank

 

 

(v)

this Agreement is terminated in accordance with its terms; or

 

 

(vi)

within thirty (30) calendar days of the termination of the Administrative
Services Agreement in accordance with its terms, (A) Reinsurer does not take all
steps necessary to arrange for a third-party administrator acceptable to the
Company in its sole discretion, reasonably exercised, to provide all
administrative services to be provided pursuant to the terminated Administrative
Services Agreement at the cost of Reinsurer or (B) such third-party
administrator fails to enter into an administrative service agreement with the
Company, satisfactory in form and substance to the Company in its sole
discretion, reasonably exercised; or

 

 

(vii)

a judgment or order is entered by a court of competent jurisdiction declaring
the invalidity of the Trust or finding that the assets held in a Trust are
general account assets of Reinsurer or otherwise do not constitute a "secured
claim" within the meaning of the laws of Reinsurer's domiciliary state; or

 

 

(viii)

the Company is denied credit on its financial statements filed in any
jurisdiction with respect to the reinsurance provided by the Reinsurer, and the
Reinsurer does not take all steps necessary to enable the Company to obtain
credit on its financial statements within thirty (30) calendar days of the
Reinsurer's receipt of written notice from the Company as to the occurrence
described herein;

 

 

(ix)

intentionally left blank.

 

 

(c)

Notice to The Company. The Reinsurer shall provide the Company with:

 

 

(i)

written notice of any downgrade in the Reinsurer's A. M. Best Company rating or
its Standard & Poor's Corporation insurer financial strength rating or its
Moody's Investors Services, Inc. claims-paying ability rating within three (3)
Business Days after the Reinsurer's receipt of notice of such adjustment;

 

 

(ii)

a written report of the calculation of the Reinsurer's Total Adjusted Capital
and Authorized Control Level RBC (based on the Risk-Based Capital (RBC) Model
Act and/or the rules and procedures in effect as of December 31, 2006) and
Standard & Poor's Corporation's capital adequacy ratio (based on the rules and
procedures in effect as of

 

5

 

--------------------------------------------------------------------------------



 

 

December 31, 2006) of each calendar quarter within fifteen (15) Business Days
after the end of such quarter;

 

 

(iii)

written notice of the occurrence of any Recapture Event within two (2) Business
Days after its occurrence; and

 

 

(iv)

not less than annually, a written report, in form reasonably satisfactory to the
Company, certifying that no Recapture Event has occurred during the period
covered by such report or is continuing as of the last day of such period,
together with the appropriate calculations and back up reasonably necessary to
substantiate the basis of the Reinsurer's certification.

 

The Company may, at its own expense, review the Reinsurer's books and records to
confirm the risk based capital calculations provided by the Reinsurer pursuant
to Section 9.4(c)(ii). In addition, Reinsurer shall (A) cooperate fully with the
Company and promptly respond to the Company's inquiries from time to time
concerning the Reinsurer's financial condition, operating results and any
events, occurrences or other matters which arise on and after the Effective Date
and which reasonably relate to the Business or Reinsurer's ability to perform
and discharge its obligations under the Asset Purchase Agreement, this Agreement
or the Ancillary Agreements and (B) provide to the Company such financial
statements, reports, internal control letters and reports prepared by auditors
and other third parties, SAS-70 reports and other documents of the Reinsurer as
the Company may reasonably request from time to time.

 

(d)           Election of Remedies. Upon the occurrence of any Recapture Event,
the Company may elect to recapture, subject to the terms and conditions set
forth below all, but not less than all, of the Policies and the Post-Closing
Policies ceded hereunder. The Company shall give the Reinsurer written notice of
its election (the "Election Notice") specifying (x) the grounds for the exercise
of its remedies pursuant to this Section 9.4 and (y) the effective date of
recapture.

 

(e)           Recapture. Any recapture by the Company shall not be deemed to
have been consummated until (i) the Company has given the Reinsurer an Election
Notice pursuant to Section 9.4(d); and (ii) the Company has received payment of
the entire Recapture Fee as determined in accordance with Exhibit A "Recapture
Fee" to the Coinsurance Agreement. If the Reinsured Liabilities under the
Policies and Post-Closing Policies to be recaptured are secured by a Trust
Account established in accordance with Section 9.4(a), the Company may, in its
sole discretion, withdraw assets from the Trust Account having an aggregate
Market Value (determined pursuant to the Trust Agreement governing such Trust
Account) not to exceed the amount of the Recapture Fee. The Reinsurer shall
promptly pay the Company the full amount of the Recapt ure Fee, reduced by the
amount, if any, withdrawn from the Trust Account. Following the consummation of
the recapture of Policies and Post-Closing Policies pursuant to this Section
9.4(e), no additional

 

6

 

--------------------------------------------------------------------------------



 

 

premiums, deposits or other amounts payable under such Policies and Post-Closing
Policies shall be ceded to the Reinsurer hereunder.

 

 

VI.

Section 9.4(f) is deleted in entirety and intentionally left blank.

 

 

VII.

Section 9.4(i) is added as follows:

 

(i)           Inconsistent Language. The parties acknowledge that this Section
9.4 has been amended since the execution of the Asset Purchase Agreement.
Accordingly, to the extent there is anything inconsistent between this Section
9.4 and Section 9.07 of the Asset Purchase Agreement, this Section 9.4 shall
prevail.

 

 

VIII.

Section 13.1 Notices is amended as follows:

 

Notices sent to the Company shall be sent to:

 

ING Life Insurance and Annuity Company

151 Farmington Avenue

Hartford, Connecticut 06156

Attention: Chief Financial Officer

 

With copies (which shall not constitute notice) to:

 

ING North America Insurance Company

5780 Powers Ferry Road NW

Atlanta, Georgia 30327-4390

Attention: Corporate General Counsel

 

And

 

ING Life Insurance and Annuity Company

151 Farmington Avenue

Hartford, Connecticut 06156

Attention: Mary Ellen Thibodeau TS31

Counsel

 

Notices sent to LNY shall be sent to:

 

Lincoln Life & Annuity Company of New York

1300 S. Clinton Street

Fort Wayne, IN 46802

Attention: Keith Ryan, Second Vice President

 

7

 

--------------------------------------------------------------------------------



 

 

With a copy (which shall not constitute notice) to:

 

Lincoln Life & Annuity Company of New York

100 Madison Street

Suite 1860

Syracuse, NY 13202

Attention: Robert Sheppard, Second Vice President and General Counsel

 

IX.         Exhibit B to the Coinsurance Agreement is deleted in its entirety
and replaced with Exhibit B to this Amendment No.1.

 

Except as specifically changed by the express terms of this Amendment No.1, the
terms and provisions of the Coinsurance Agreement remain unchanged and in full
force and effect.

 

This Amendment No.1 may be executed in counterparts, each of which shall be
deemed an original, but all of which shall constitute one and the same
instrument.

 

8

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties have caused this Amendment No.1 to be executed
this 19th day of March, 2007.

 

 

LINCOLN LIFE & ANNUITY COMPANY

OF NEW YORK

 

 

 

/s/    Keith J. Ryan

By:

Keith J. Ryan

Title:

Second Vice President

 

 

 

ING LIFE INSURANCE AND ANNUITY COMPANY

 

 

 

/s/    David S. Pendergrass

By:

David S. Pendergrass

Title:

Senior Vice President and Treasurer

 

 

9

 

--------------------------------------------------------------------------------



 

 

Exhibit A

 

Assignment and Assumption Agreement

 

 

--------------------------------------------------------------------------------



 

 

Exhibit B

 

Grantor Trust Agreement

 

 

 

 